Exhibit 10.2

 

1999 COMERICA INCORPORATED

 

AMENDED AND RESTATED

 

COMMON STOCK DEFERRED INCENTIVE AWARD PLAN

 

(AMENDED AND RESTATED EFFECTIVE JULY 26, 2011)

 

--------------------------------------------------------------------------------


 

1999 COMERICA INCORPORATED

AMENDED AND RESTATED

COMMON STOCK DEFERRED INCENTIVE AWARD PLAN

 

ARTICLE I

PURPOSE AND INTENT

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

ARTICLE III

ELECTION TO PARTICIPATE IN THE PLAN

5

 

 

 

 

A.

COMPLETION OF IRREVOCABLE ELECTION FORM

5

 

B.

CONTENTS OF IRREVOCABLE ELECTION FORM

5

 

C.

EFFECT OF SUBMITTING AN IRREVOCABLE ELECTION FORM

6

 

D.

SPECIAL RULES APPLICABLE TO IRREVOCABLE ELECTION FORMS AND DEFERRAL OF INCENTIVE
AWARDS

6

 

E.

SUBSEQUENT ELECTIONS

7

 

 

 

ARTICLE IV

DEFERRED INCENTIVE AWARD ACCOUNTS AND INVESTMENT OF DEFERRED INCENTIVE AWARD

7

 

 

 

 

 

A.

DEFERRED INCENTIVE AWARD ACCOUNTS

7

 

B.

EARNINGS AND CHARGES ON ACCOUNTS

8

 

C.

CONTRIBUTION OF INCENTIVE AWARD DEFERRALS TO TRUST

8

 

D.

INSULATION FROM LIABILITY

9

 

E.

OWNERSHIP OF INCENTIVE AWARD DEFERRALS

9

 

F.

ADJUSTMENT OF ACCOUNTS UPON CHANGES IN CAPITALIZATION

9

 

 

 

 

ARTICLE V

DISTRIBUTION OF INCENTIVE AWARD DEFERRALS

10

 

 

 

 

A.

IN GENERAL

10

 

B.

DESIGNATION OF BENEFICIARY

16

 

 

 

 

ARTICLE VI

AMENDMENT OR TERMINATION

16

 

 

 

 

A.

AMENDMENT OF PLAN

16

 

B.

TERMINATION OF PLAN

17

 

 

 

 

ARTICLE VII

AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS

18

 

 

 

 

A.

AUDITING OF ACCOUNTS

18

 

B.

STATEMENTS TO PARTICIPANTS

18

 

C.

FEES AND EXPENSES OF ADMINISTRATION

18

 

D.

NONCOMPLIANCE

18

 

 

 

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

19

 

 

 

 

A.

VESTING OF ACCOUNTS

19

 

B.

PROHIBITION AGAINST ASSIGNMENT

19

 

C.

NO EMPLOYMENT CONTRACT

19

 

D.

SUCCESSORS BOUND

19

 

E.

PROHIBITION AGAINST LOANS

20

 

F.

ADMINISTRATION BY COMMITTEE

20

 

G.

GOVERNING LAW AND RULES OF CONSTRUCTION

20

 

i

--------------------------------------------------------------------------------


 

 

H.

POWER TO INTERPRET

20

 

I.

COMPLIANCE & SEVERABILITY

21

 

J.

CLAIMS PROCEDURES

21

 

K.

EFFECTIVE DATE

21

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURPOSE AND INTENT

 

The Plan enables Participants to defer receipt of all or a portion of their
Incentive Award to provide additional income for them subsequent to their
retirement, Disability or termination of employment.  It is the intention of the
Corporation that the Plan be a plan which is unfunded and maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.

 

ARTICLE II

 

DEFINITIONS

 

The following words and phrases, wherever capitalized shall have the following
meanings respectively:

 

A.            “Account(s)” means the book reserve account established by the
Plan Administrator for each Participant under Article IV(A) hereof.

 

B.            “Aggregated Plan” means all agreements, methods, programs, and
other arrangements sponsored by the Corporation that would be aggregated with
this Plan under Section 1.409A-1(c) of the Regulations.

 

C.            “Beneficiary(ies)” means the person(s), natural or corporate, in
whatever capacity, designated by a Participant pursuant to this Plan, or the
person otherwise deemed to constitute the Participant’s beneficiary under
Article V(B)(2) hereof, to receive a distribution hereunder on account of the
Participant’s death.

 

D.            “Board” means the Board of Directors of the Corporation.

 

E.             “Change in Control” shall have the meaning set forth in Exhibit A
to this Plan.

 

F.             “Code” means the Internal Revenue Code of 1986, as amended.

 

1

--------------------------------------------------------------------------------


 

G.            “Comerica Stock” means shares of common stock of the Corporation,
$5.00 par value.

 

H.            “Comerica Stock Fund” means the investment option established
under the Plan in which Incentive Award Deferrals under the Plan shall be deemed
invested in units whose value is tied to the market value of shares of Comerica
Stock.

 

I.              “Committee” means the Governance, Compensation and Nominating
Committee of the Board, or such other committee appointed by the Board to
administer the Plan.

 

J.             “Corporation” means Comerica Incorporated, a Delaware
corporation, and any successor entity.

 

K.            “Disabled” or “Disability” means a physical or mental condition,
the occurrence of which shall entitle a Participant to the receipt of benefits
under a long-term disability plan of the Corporation or an Employer in which
such individual is eligible to participate.

 

L.             “Employer” means the Corporation and each subsidiary corporation,
and any successor entity thereto.

 

M.           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

N.            “Incentive Award” means (i) a business unit incentive or (ii) an
incentive award granted to Participants pursuant to the Management Incentive
Plan which qualifies as Section 409A Performance Based Compensation and which is
related to the Corporation’s performance, including, but not limited to, awards
earned with respect to one-year and three-year Performance Periods. 
Notwithstanding the preceding sentence, only business unit incentives that are
(i) awarded to Participants holding a position of at least Paygrade BE1 (or its
equivalent), (ii) eligible for distribution no more frequently than annually and
(iii) eligible for distribution at or about the same time as incentive awards
under the Management Incentive Plan, will be deemed to constitute Incentive
Awards.  Furthermore, the term “Incentive Award” shall not include business unit
incentives granted under any warrant compensation plan.

 

2

--------------------------------------------------------------------------------


 

O.            “Incentive Award Deferral(s)” means the amount of an Incentive
Award deferred pursuant to a timely filed Irrevocable Election Form and, where
the context requires, shall also include earnings on such amounts.

 

P.             “Irrevocable Election Form” means the form used by an eligible
individual or a Participant to make deferral elections pursuant to
Article III(A) of this Plan, as provided by the Corporation, and as revised from
time to time.

 

Q.            “Management Incentive Plan” means the Amended and Restated
Comerica Incorporated Management Incentive Plan, as amended from time to time.

 

R.            “Participant” means an employee whose Irrevocable Election
Form has been timely received by the Corporation pursuant to
Article III(A) hereof, or an employee who has a deferral election currently in
effect, an employee or former employee with an Account balance under the Plan.

 

S.             “Performance Period” means, with respect to Incentive Awards, the
period specified by the Committee, which period shall not be less than twelve
(12) months, during which Participants can earn such Incentive Awards.

 

T.            “Plan” means the 1999 Comerica Incorporated Amended and Restated
Common Stock Deferred Incentive Award Plan, the provisions of which are set
forth herein, as they may be amended from time to time.

 

U.            “Plan Administrator(s)” means the individual(s) appointed by the
Committee to handle the day-to-day administration of the Plan.

 

V.            “Regulations” means the Treasury Regulations promulgated under the
Code.

 

W.           “Retirement” means, for purposes of this Plan, the earlier of
(i) the date on which the Participant attains at least age fifty-five (55) and
has completed five (5) years of service or (ii) the date on which the
Participant attains age sixty-five (65).

 

X.            “Section 409A Performance Based Compensation” means any Incentive
Award that qualifies as “performance based compensation” within the meaning of
Regulations Section

 

3

--------------------------------------------------------------------------------


 

1.409A-1(e).  Notwithstanding any other provision herein, no Incentive Award
will be deemed to constitute Section 409A Performance Based Compensation if the
performance conditions that serve as the basis for the Incentive Award are
substantially certain to be satisfied at the time such performance conditions
are established.

 

Y.            “Separation from Service” means a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Employer to 20% or less of the average level of bona fide services performed
by the Participant for the Employer (whether as an employee or an independent
contractor) in the immediately preceding thirty-six (36) months (or the full
period of service to the Employer if the Participant has been providing services
to the Employer for less than thirty-six (36) months).  The determination of
whether a Separation from Service has occurred shall be made by the Committee in
accordance with the provisions of Code Section 409A and the Regulations
promulgated thereunder.

 

Z.            “Specified Employee” means a key employee, as defined in Code
Section 416(i), without regard to paragraph (5) thereof, of an Employer, as
contemplated in Code Section 409A and the Regulations promulgated thereunder.

 

AA.        “Trust” means one or more rabbi trusts, as may be established by the
Corporation in connection with this Plan.  Such rabbi trusts may be irrevocable
and shall conform with the requirements of Revenue Procedure 92-64 (and
subsequent guidance issued thereto).

 

BB.          “Trustee” means the entity selected by the Corporation as trustee
of the Trust, if any.

 

CC.          “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant; loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example not
as a

 

4

--------------------------------------------------------------------------------


 

result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The determination of whether a Participant has suffered a
financial hardship as a result of an Unforeseeable Emergency shall be made by
the Committee in accordance with the provisions of Code Section 409A and the
Regulations promulgated thereunder.

 

ARTICLE III


ELECTION TO PARTICIPATE IN THE PLAN

 

A.            Completion of Irrevocable Election Form.  An individual who has
been notified by the Committee of his eligibility to participate in the Plan and
who wishes to become a Participant in the Plan must submit a signed Irrevocable
Election Form in accordance with Sections (B) and (D) below within the time
frame permitted by the Plan Administrator, which will in no event be later than,
with respect to Incentive Awards that do not qualify as Section 409A Performance
Based Compensation, the last business date preceding the first day of the
Performance Period during which the Incentive Award may be earned and, with
respect to Incentive Awards that qualify as Section 409A Performance Based
Compensation, six (6) months prior to the end of the Performance Period during
which the Incentive Award may be earned.  An eligible individual will be deemed
to have made an election under this Plan on the date that the Corporation
receives the Irrevocable Election Form.  An eligible individual must timely file
an Irrevocable Election Form with respect to each Performance Period in which he
or she wishes to defer an Incentive Award.  Notwithstanding anything in this
Article III to the contrary, the Committee, in its sole discretion, may impose
limitations on the percentage or dollar amount of any election to defer an
Incentive Award hereunder.

 

B.            Contents of Irrevocable Election Form.  Each Irrevocable Election
Form shall: (i) designate the amount of the Incentive Award to be deferred in
whole percentages or in whole dollars, to the extent permitted by the Plan
Administrator, (ii) request that the Employer defer payment of the Incentive
Award to the Participant until the Participant’s Separation from

 

5

--------------------------------------------------------------------------------


 

Service, (iii) state how the Participant wishes to receive payment of the
Incentive Award Deferrals at Retirement (e.g., in a lump sum or installments),
(iv) state that the Incentive Award Deferrals will be deemed to be invested in
Comerica Stock, and (v) contain other provisions the Committee deems
appropriate.

 

C.            Effect of Submitting an Irrevocable Election Form.  Upon
submission of his or her Irrevocable Election Form, the eligible individual or
Participant shall be (i) bound by the provisions of the Plan and by the
provisions of any agreement governing the Trust; (ii) bound by the provisions of
the Irrevocable Election Form; and (iii) deemed to have assumed the risks of
deferral, including, without limitation, the risk of poor investment
performance, the risk that the Corporation may become insolvent and the risk
that Incentive Award Deferrals (and earnings thereon) may be subject to
penalties and interest as a result of noncompliance with Code Section 409A as
described in Article VII(D) of this Plan.

 

D.            Special Rules Applicable to Irrevocable Election Forms and
Deferral of Incentive Awards.

 

1.             Deferral Election to be Made Before the Incentive Award is
Earned.  Incentive Awards may only be deferred to the extent that they have not
yet been earned by a Participant.

 

2.             Deferral Elections for Performance-Based Incentive Awards.  An
eligible individual may elect to defer an Incentive Award that qualifies as
Section 409A Performance Based Compensation in accordance with
Article III(A) above; provided that the Participant performs services for the
Employer continuously from the later of (i) the beginning of the Performance
Period or (ii) the date the performance criteria for the applicable Incentive
Award are established, through the date that such election is made; and provided
further that no election to defer an Incentive Award may be made after such
Incentive Award has become “readily ascertainable” for purposes of Code
Section 409A.

 

6

--------------------------------------------------------------------------------


 

3.             Deferral Elections Upon Initial Participation.  Notwithstanding
the preceding sentence, an eligible individual may file an Irrevocable Election
Form with the Corporation within thirty (30) days after the date such individual
first becomes eligible to participate in the Plan with respect to a percentage
of the Incentive Award represented by a fraction, the numerator of which is the
number of days remaining in the Performance Period after the election is made
and the denominator of which is the total number of days in the Performance
Period.

 

4.             Irrevocability of Deferral Election.  Except to the extent
expressly provided under the Plan or permitted under Code Section 409A and the
Regulations promulgated thereunder, the provisions of the Irrevocable Election
Form relating to an election to defer the Incentive Award and the selection of
the time and manner of payment of the Incentive Award Deferrals shall be
irrevocable as of the last date on which such Irrevocable Election Form may be
submitted in accordance with Article III(A).

 

E.             Subsequent Elections.  A Participant is not permitted to make a
subsequent election with respect to the timing or form of payment of any
Compensation deferred under this Plan pursuant to an Irrevocable Election
Form that has become irrevocable in accordance with Article III(D)(4) above.

 

ARTICLE IV



DEFERRED INCENTIVE AWARD ACCOUNTS



AND INVESTMENT OF DEFERRED INCENTIVE AWARD

 

A.            Deferred Incentive Award Accounts.  The Plan Administrator shall
establish a book reserve account in the name of each Participant.  As soon as is
administratively feasible following the date the Incentive Award subject to an
Irrevocable Election Form would otherwise

 

7

--------------------------------------------------------------------------------


 

be paid to the Participant, the Plan Administrator shall credit the amount of
the Incentive Award being deferred to the Participant’s Account.

 

B.            Earnings and Charges on Accounts.  At the time a Participant
submits an Irrevocable Election Form, and from time to time thereafter at
intervals to be determined by the Plan Administrator, the balance of each
Participant’s Account, and any earnings and dividends thereon shall be deemed
invested in Comerica Stock.

 

The Corporation shall be under no obligation to acquire any Comerica Stock to
fund this Plan, and any investment actually made by the Corporation with
Incentive Award Deferrals will be acquired solely in the name of the
Corporation, and will remain the sole property of the Corporation, except to the
extent held in a Trust.

 

From time to time, at intervals to be determined by the Committee, but not less
than once annually, each Participant’s Account shall be credited with earnings
or charged with losses resulting from the deemed investment of the Incentive
Award Deferrals credited to the Account as though the Incentive Award Deferrals
had been hypothetically invested in Comerica Stock, and shall be charged with
any distributions, any federal and state income tax withholdings, any social
security tax as may be required by law and by any further amounts, including
administrative fees and expenses, the Employer is either required to withhold or
determines are appropriate charges to such Participant’s Account.

 

C.            Contribution of Incentive Award Deferrals to Trust.  In the sole
discretion of the Corporation, all or any portion of the Incentive Award
Deferrals credited to any Participant’s Account may be contributed to a Trust
established by the Corporation in connection with the Plan.  No Participant or
Beneficiary shall have the right to direct or require that the Corporation
contribute the Participant’s Incentive Award Deferrals to the Trust.  Any
Incentive Award Deferrals so contributed shall be held, invested and
administered to provide benefits under the Plan except as otherwise required in
the agreement governing the Trust.

 

8

--------------------------------------------------------------------------------


 

D.            Insulation from Liability.  The Corporation agrees to indemnify
and to defend, to the fullest extent permitted by law, any person serving as a
member of the Committee or as the Plan Administrator (including any employee or
former employee who formerly so served) who is, or is threatened to be made, a
named defendant or respondent in a proceeding because of such person’s status as
a member of the Committee or the Plan Administrator against any costs (including
reasonable attorneys’ fees)  or liability, unless attributable to such
individual’s own fraud or willful misconduct.

 

E.             Ownership of Incentive Award Deferrals. Title to and beneficial
ownership of any assets, of whatever nature, which may be credited to any
Account shall at all times remain with the Corporation, and no Participant or
Beneficiary shall have any property interest whatsoever in any specific assets
of the Corporation by reason of the establishment of the Plan nor shall the
rights of any Participant or Beneficiary to payments under the Plan be increased
by reason of the Corporation’s contribution of Incentive Award Deferrals to the
Trust.  The rights of each Participant and Beneficiary hereunder shall be
limited to enforcing the unfunded, unsecured promise of the Corporation to pay
benefits under the Plan, and the status of any Participant or Beneficiary shall
be that of an unsecured general creditor of the Corporation.  Participants and
Beneficiaries shall not be deemed to be parties to any trust agreement the
Corporation enters into with the Trustee.

 

F.             Adjustment of Accounts Upon Changes In Capitalization.  In the
event the number of outstanding shares of Comerica Stock changes as a result of
any stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange of shares, split-up, spin-off,
liquidation or other similar change in capitalization, or any distribution made
to common stockholders other than cash dividends, the number or kind of shares
of Comerica Stock in which Accounts are deemed to be invested shall be
automatically adjusted, and the Plan Administrator shall be authorized to make
such other equitable adjustment of any

 

9

--------------------------------------------------------------------------------


 

Account, so that the value of the Account shall not be decreased by reason of
the occurrence of such event.  Any such adjustment shall be conclusive and
binding.

 

ARTICLE V


DISTRIBUTION OF INCENTIVE AWARD DEFERRALS

 

A.            In General.  The Incentive Award Deferrals shall be paid to the
Participant or to the Participant’s Beneficiary as follows:

 

1.             Separation from Service Following Retirement.  If the
Participant’s Separation from Service occurs on or after the date on which the
Participant qualifies for Retirement, the Corporation shall distribute, or
commence to distribute, (or instruct the Trustee to distribute or to commence to
distribute) within ninety (90) days following such Participant’s Separation from
Service, the balance of the Participant’s Account in Comerica Stock to the
Participant or, if applicable, the Participant’s Beneficiary in any manner
described below that is specified in the applicable Irrevocable Election Form: 
(i) a single lump sum; (ii) five (5) annual installments; (iii) ten (10) annual
installments; or (iv) fifteen (15) annual installments. Notwithstanding the
preceding sentence, in the case of a Specified Employee, distributions will be
delayed until the first business date that is six (6) months after the date of
such Specified Employee’s Separation from Service (or, if earlier, the date of
death of the Specified Employee).

 

Installment payments shall be calculated by multiplying the Participant’s
Account balance on the date of determination by a fraction, the numerator of
which is one (1) and the denominator of which is the number of years over which
the benefits will be paid, as specified in the applicable Irrevocable Election
Form, less the number of years elapsed in such period on the date of the
determination.  The value of the Participant’s Account shall be determined based
upon the closing price of the Common Stock on the trading day immediately prior
to the distribution of the installment payment or Account balance.

 

10

--------------------------------------------------------------------------------


 

2.             Death or Separation from Service Prior to Retirement.  If a
Participant dies or has a Separation from Service prior to the date on which he
qualifies for Retirement (unless such Separation from Service is due to the
Participant’s Disability), then notwithstanding the manner specified in the
applicable Irrevocable Election Form, the Corporation shall distribute (or
direct the Trustee to distribute) the balance of the Participant’s Account in
Comerica Stock to the Participant or, if applicable, to the Participant’s
Beneficiary in a single lump sum distribution within ninety (90) days following
the date of the Participant’s death or Separation from Service, whichever is
applicable.  Notwithstanding the preceding sentence, in the case of a Specified
Employee, payment will be delayed until the first business date that is six
(6) months after the date of such Specified Employee’s Separation from Service
(or, if earlier, the date of such Specified Employee’s death).

 

3.             Disability Prior to Retirement.  If the Participant’s Separation
from Service occurs prior to the date on which he qualifies for Retirement and
is due to the Participant’s Disability, the Corporation shall distribute, or
commence to distribute (or instruct the Trustee to distribute, or to commence to
distribute) within ninety (90) days following such Separation from Service, the
balance of the Participant’s Account, in Comerica Stock to the Participant or,
if applicable, to the Participant’s legal representative, in such manner as is
specified in the applicable Irrevocable Election Form.  Notwithstanding the
preceding sentence, in the case of a Specified Employee, distribution will be
delayed until the first business date that is six (6) months after the date of
such Specified Employee’s Separation from Service (or, if earlier, the date of
death of the Specified Employee).

 

4.             Death of Participant Prior to End of Installment Distribution
Period.  If the Participant dies after the commencement of installments
hereunder but prior to the distribution of his or her entire Account, then
notwithstanding the manner of distribution

 

11

--------------------------------------------------------------------------------


 

specified in the applicable Irrevocable Election Form, the Corporation shall
distribute (or direct the Trustee to distribute) the balance of the
Participant’s Account in Comerica Stock to the Participant’s Beneficiary in a
single lump sum distribution within ninety (90) days following the date of the
Participant’s death.

 

5.             Effect of Unforeseeable Emergency.  In the event of an
Unforeseeable Emergency involving a Participant, the Committee may, in its sole
discretion:

 

a.             direct a single distribution of Comerica Stock to the Participant
from the Participant’s Account, within ninety (90) days following such
Unforeseeable Emergency,  with a value not to exceed the amount reasonably
necessary to cover the emergency, plus amounts necessary to pay any Federal,
state, local or foreign income taxes anticipated as a result of the
distribution.  However, no distribution will be made on account of an
Unforeseeable Emergency to the extent that such emergency is or may be relieved
(i) through reimbursement or compensation from insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or (iii) by cessation
of deferrals under Article V(A)(5)(b).  The determination of the amount
reasonably necessary to cover the emergency must take into account additional
compensation that is available by cancellation of a deferral election pursuant
to Article V(A)(5)(b); and/or

 

b.             cancel a future deferral election with respect to the amount
necessary, in the judgment of the Committee, to alleviate the financial hardship
occasioned by the Unforeseeable Emergency.

 

Any Participant desiring a distribution on account of an Unforeseeable
Emergency, shall submit to the Committee a written request that sets forth in
reasonable detail the Unforeseeable Emergency that would cause the Participant
severe financial hardship,

 

12

--------------------------------------------------------------------------------


 

and the amount the Participant believes to be necessary to alleviate the
financial hardship.  If a Participant receives a hardship distribution under
this Article V(A)(5) and/or under the Comerica Incorporated Preferred Savings
Plan, the Irrevocable Election Form submitted hereunder by or on behalf of the
Participant shall be automatically cancelled.  Any Participant who receives a
hardship distribution or whose deferral election is cancelled hereunder shall
not again be eligible to submit a deferral election until the next enrollment
period after the calendar year in which the hardship distribution is made or the
Irrevocable Election Form is cancelled.

 

6.             Distributions of Small Amounts.  If, at the time an installment
distribution of a Participant’s Account is scheduled to commence, the fair
market value of such Account does not exceed $5,000, then notwithstanding an
election by the Participant to receive distribution of such Account in
installments, the balance of such Account shall be distributed to the
Participant in a lump sum distribution on or about the date the first
installment is scheduled to be made.

 

7.             Change in Control.  If a Participant incurs a Separation from
Service within sixty (60) days following a Change in Control, then,
notwithstanding the time and manner of distribution specified in the applicable
Irrevocable Election Form, the Corporation shall distribute (or direct the
Trustee to distribute) the balance of the Participant’s Account, in cash, to the
Participant or, if applicable, to the Participant’s Beneficiary or legal
representative, in a single lump sum distribution within the ninety (90)-day
period following the date of such Separation from Service.  Notwithstanding the
foregoing, if the Participant is a Specified Employee on the date of his
Separation from Service, the balance of the Participant’s Account shall be
distributed, in cash, in a single lump sum distribution on the first business
date that is six months after the date of such Participant’s Separation from
Service (or, if earlier, the date of such Participant’s death).

 

13

--------------------------------------------------------------------------------


 

8.             Distribution in the Event of Income Inclusion Under Code
Section 409A.  If any portion of a Participant’s Account is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan or any Aggregated Plan to comply with the requirements of Code Section 409A
and the Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of:
(i) the portion of his or her Account required to be included in income as a
result of the failure of the Plan or any Aggregated Plan to comply with the
requirements of Code Section 409A and the Regulations, or (ii) the balance of
the Participant’s Account.

 

9.             Distribution Necessary to Satisfy Applicable Tax Withholding.  If
an Employer is required to withhold amounts to pay the Participant’s portion of
the Federal Insurance Contributions Act (FICA) tax imposed under Code Sections
3101, 3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to
the Participant under the Plan before they otherwise would be paid, the
Committee may determine that such Participant shall receive a distribution from
the Plan in an amount equal to the lesser of:  (i) the amount in the
Participant’s Account or (ii) the aggregate of the FICA taxes imposed and the
income tax withholding related to such amount.

 

10.           Delay in Payments Subject to Code Section 162(m).  In the event
the Corporation reasonably anticipates that if the payment of benefits as
specified hereunder would result in the loss of the Corporation’s Federal income
tax deduction with respect to such payment due to the application of Code
Section 162(m), the Committee may delay the payment of all such benefits under
this Article V until (i) the first taxable year in which the Corporation
reasonably anticipates, or should reasonably anticipate, that if the payment
were made during such year, the deduction of such payment would not be barred by
application of Code Section 162(m) or (ii) during the period beginning with the
date of the Participant’s Separation from Service (or, for Specified Employees,
the first

 

14

--------------------------------------------------------------------------------


 

business date that is six (6) months after the date of the Participant’s
Separation from Service) and ending on the later of (A) the last day of the
taxable year of the Corporation which includes such date or (B) the 15th day of
the third month following the date of the Participant’s Separation from Service
(or, for Specified Employees, the first business date that is six (6) months
after the date of the Participant’s Separation from Service).

 

11.           Delay for Payments in Violation of Federal Securities Laws or
Other Applicable Law.  In the event the Corporation reasonably anticipates that
the payment of benefits as specified hereunder would violate Federal securities
laws or other applicable law, the Committee may delay the payment under this
Article V until the earliest date at which the Corporation reasonably
anticipates that making of such payment would not cause such violation.

 

12.           Delay for Insolvency or Compelling Business Reasons.  In the event
the Corporation determines that the making of any payment of benefits on the
date specified hereunder would jeopardize the ability of the Corporation to
continue as a going concern, the Committee may delay the payment of benefits
under this Article V until the first calendar year in which the Corporation
notifies the Committee that the payment of benefits would not have such effect.

 

13.           Administrative Delay in Payment.  The payment of benefits
hereunder shall begin at the date specified in accordance with the provisions of
the foregoing paragraphs of this Article V; provided that, in the case of
administrative necessity, the payment of such benefits may be delayed up to the
later of the last day of the calendar year in which payment would otherwise be
made or the 15th day of the third calendar month following the date on which
payment would otherwise be made.  Further, if, as a result of events beyond the
control of the Participant (or following the Participant’s death, the
Participant’s Beneficiary), it is not administratively practicable for the Plan
Administrator to calculate the amount of benefits due to Participant as of the
date on

 

15

--------------------------------------------------------------------------------


 

which payment would otherwise be made, the payment may be delayed until the
first calendar year in which calculation of the amount is administratively
practicable.

 

14.           No Participant Election.  Notwithstanding the foregoing
provisions, if the period during which payment of benefits hereunder will be
made occurs, or will occur, in two calendar years, the Participant shall not be
permitted to elect the calendar year in which the payment shall be made.

 

B.            Designation of Beneficiary.  A Participant shall deliver to the
Corporation a written designation of Beneficiary(ies) under the Plan, which
designation may be amended or revoked from time to time, without notice to, or
consent of, any previously designated Beneficiary.

 

1.             Beneficiary Designation Must be Filed Prior to Participant’s
Death.  No designation of Beneficiary, and no amendment or revocation thereof,
shall become effective if delivered to the Corporation after such Participant’s
death, unless the Committee shall determine such designation, amendment or
revocation to be valid.

 

2.             Absence of Beneficiary.  In the absence of an effective
designation of Beneficiary, or if no Beneficiary designated shall survive the
Participant, then the balance of the Participant’s Account shall be paid to the
Participant’s estate.

 

ARTICLE VI



AMENDMENT OR TERMINATION

 

A.            Amendment of Plan.  This Plan may be amended at any time in the
sole discretion of the Committee or the Board, by written resolution, to the
extent that such amendment complies with applicable laws including Code
Section 409A and the Regulations promulgated thereunder.  No such amendment
shall affect the time of distribution of any Incentive Awards earned prior to
the effective date of such amendment except as the

 

16

--------------------------------------------------------------------------------


 

Committee or the Board may determine to be necessary to carry out the purpose of
the Plan.  In addition, no such amendment shall make the Trust revocable.

 

B.            Termination of Plan.  The Plan may be terminated at any time in
the sole discretion of the Committee or the Board by a written instrument
executed by its members.  Following the termination of the Plan, the
Participants’ Accounts may be liquidated in accordance with one of the
following:

 

1.             the termination and liquidation of the Plan within twelve (12) 
months of a complete dissolution of the Corporation taxed under Section 331 of
the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§ 503(b)(1)(A); provided that the amounts deferred under this Plan are included
in the Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 

2.             the termination and liquidation of the Plan pursuant to
irrevocable action taken by the Committee or the Corporation within the thirty
(30) days preceding or the twelve (12) months following a Change in Control;
provided that all Aggregated Plans are terminated and liquidated with respect to
each Participant that experienced the Change in Control, so that under the terms
of the termination and liquidation, all such Participants are required to
receive all amounts of deferred compensation under this Plan and any other
Aggregated Plans within twelve (12) months of the date the Committee or the
Corporation irrevocably takes all necessary action to terminate and liquidate
this Plan and the Committee or the Corporation, as the case may be, takes all
necessary action to terminate and liquidate such other Aggregated Plans;

 

17

--------------------------------------------------------------------------------


 

3.             the termination and liquidation of the Plan, provided that:
(i) the termination and liquidation does not occur proximate to a downturn in
the Corporation’s financial health; (2) the Committee or the Corporation, as the
case may be, terminates and liquidates all Aggregated Plans; (3) no payments in
liquidation of this Plan are made within twelve (12) months of the date the
Committee or the Corporation irrevocably takes all necessary action to terminate
and liquidate this Plan, other than payments that would be payable under the
terms of this Plan if the action to terminate and liquidate this Plan had not
occurred; (4) all payments are made within twenty four (24) months of the date
on which the Committee or the Corporation irrevocably takes all action necessary
to terminate and liquidate this Plan; and (5) the Corporation does not adopt a
new Aggregated Plan at any time within three (3) years following the date on
which the Committee or the Corporation irrevocably takes all action necessary to
terminate and liquidate the Plan.

 

ARTICLE VII


AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS

 

A.            Auditing of Accounts.  The Plan shall be audited from time to time
as directed by the Committee by auditors selected by the Committee.

 

B.            Statements to Participants.  Statements will be provided to
Participants under the Plan on at least an annual basis.

 

C.            Fees and Expenses of Administration.  Accounts of Participants
shall be charged for fees of the Trustee and expenses of administration of the
Plan.

 

D.            Noncompliance.  If this Plan fails to meet the requirements of, or
fails to be operated in accordance with, Code Section 409A and the Regulations
promulgated thereunder, Incentive Awards deferred for a Participant under this
Plan and any Aggregated Plan (and all earnings thereon) with respect to such
Participant are includible in the Participant’s gross

 

18

--------------------------------------------------------------------------------


 

income for the taxable year in which they were earned to the extent they are not
subject to a “substantial risk of forfeiture” and not previously included in
such Participant’s gross income.  The amount of tax owed by the Participant
shall be increased by the amount of interest at the underpayment rate, plus 1%. 
A 20% excise tax on the amount required to be included in the Participant’s
income will also be assessed.  The Corporation intends for the Plan to be
operated in accordance with all applicable laws, but in the event that the Plan
fails to meet the requirements or fails to be operated in accordance with
applicable laws, the Corporation will not be responsible for any assessment of
income tax, late fee, and/or excise tax.  Such amounts will solely be the
responsibility of each affected Participant.

 

ARTICLE VIII


MISCELLANEOUS PROVISIONS

 

A.            Vesting of Accounts.  Each Participant shall be fully vested in
his or her Account.

 

B.            Prohibition Against Assignment.  Benefits payable to Participants
and their Beneficiaries under the Plan may not be anticipated, assigned (either
at law or in equity), alienated, sold, transferred, pledged or encumbered in any
manner, nor may they be subjected to attachment, garnishment, levy, execution or
other legal or equitable process for the debts, contracts, liabilities,
engagements or acts of any Participant or Beneficiary.  It will not, however, be
deemed a violation of this Article VIII(B) to comply with a domestic relations
order, pursuant to procedures established by the Committee.

 

C.            No Employment Contract.  Nothing in the Plan is intended to be
construed, or shall be construed, as constituting an employment contract between
the Employer and any Participant nor shall any Plan provision affect the
Employer’s right to discharge any Participant for any reason or for no reason.

 

D.            Successors Bound.  An Irrevocable Election Form submitted by or on
behalf of a Participant shall be binding upon and inure to the benefit of the
Corporation, its successors and

 

19

--------------------------------------------------------------------------------


 

assigns, and to the Participant and to the Participant’s Beneficiaries, heirs,
executors, administrators and other legal representatives.

 

E.             Prohibition Against Loans.  The Participant may not borrow any
Incentive Award Deferrals from the Corporation (or the Trust) nor utilize his or
her Account as security for any loan from the Employer.

 

F.             Administration By Committee.  Responsibility for administration
of the Plan shall be vested in the Committee.  To the extent permitted by law,
the Committee may delegate any authority it possesses to the Plan
Administrator(s).  This includes the power and authority to comply with the
withholding and reporting requirements of Code Section 409A and the Regulations
promulgated thereunder.  To the extent the Committee has delegated authority
concerning a matter to the Plan Administrator(s), any reference in the Plan to
the “Committee” insofar as it pertains to such matter, shall refer likewise to
the Plan Administrator(s).

 

G.            Governing Law and Rules of Construction.  This Plan shall be
governed in all respects, whether as to construction, validity or otherwise, by
applicable federal law and, to the extent that federal law is inapplicable, by
the laws of the State of Delaware and also in accordance with Code Section 409A
and the Regulations promulgated thereunder.  It is the intention of the
Corporation that the Plan established hereunder be “unfunded” for income tax
purposes and for purposes of Title I of ERISA, and the provisions hereof shall
be construed in a manner to carry out that intention.

 

H.            Power to Interpret.  This Plan shall be interpreted and
effectuated to comply with the applicable requirements of ERISA, the Code and
other applicable tax law principles; and all such applicable requirements are
hereby incorporated herein by reference.  Subject to the above, the Committee
shall have the sole and absolute discretion to construe and interpret this Plan,
including but not limited to all provisions of this Plan relating to eligibility
for benefits and the amount, manner and time of payment of benefits, any such
construction and interpretation by the Committee and any action taken thereon in
good faith by the Plan Administrator(s) to be

 

20

--------------------------------------------------------------------------------


 

final and conclusive upon any affected party.  The Committee shall also have the
sole and absolute discretion to correct any defect, supply any omission, or
reconcile any inconsistency in such manner and to such extent as the Committee
shall deem proper to carry out and put into effect this Plan; and any
construction made or other action taken by the Committee pursuant to this
Article VIII(H) shall be binding upon such other party and may be relied upon by
such other party.

 

I.              Compliance & Severability.  It is the Corporation’s intent to
comply with all applicable tax and other laws, including Code Section 409A and
the Regulations promulgated thereunder, so that all rights under the Plan will
be limited as necessary in the judgment of the Committee to conform therewith. 
Therefore, consistent with the effectuation of the purposes hereof, each
provision of this Plan shall be treated as severable, to the end that, if any
one or more provisions shall be adjudged or declared illegal, invalid or
unenforceable, this Plan shall be interpreted, and shall remain in full force
and effect, as though such provision or provisions had never been contained
herein.

 

J.             Claims Procedures.  Any claim for benefits under the Plan, must
be made pursuant to ERISA claims procedures, a copy of which is attached as
Exhibit B.

 

K.            Effective Date.  The effective date of this amendment and
restatement shall be December 31, 2008, except as otherwise expressly stated
herein.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 

A.            For the purpose of this Plan, a “Change of Control” shall mean:

 

1.                                        The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or (ii)
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection 1, the following acquisitions shall not constitute a
Change of Control:  (i) any acquisition directly from the Corporation, (ii) any
acquisition by the Corporation, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection A.3. of this Exhibit A; or

 

2.                                        Individuals who, as of the date
hereof, constitute the Corporation’s Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

3.                                        Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the Corporation’s assets (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
company resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

majority of the members of the board of directors of the company resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

4.                                        Approval by the Corporation’s
stockholders of a complete liquidation or dissolution of the Corporation.

 

B.                                     With respect to any Award subject to
Section 409A of the Code, and for purposes of Section B of Article VI, the
definition of “Change of Control” shall mean:

 

1.                                        any one person, or more than one
person acting as a group, acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation;

 

2.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) ownership of stock of the Corporation possessing 30% or more of the
total voting power of the stock of the Corporation;

 

3.                                        a majority of the members of the Board
is replaced during any twelve (12) month period by directors whose appointment
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

4.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from the Corporation that have a total gross fair market value
equal to or more than 40% of the total gross

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

fair market value of all of the assets of the Corporation immediately before
such acquisition or acquisitions.

 

The determination of whether a Change of Control has occurred under this Section
B of Exhibit A shall be made by the Committee in accordance with the provisions
of Code Section 409A and the Regulations promulgated thereunder.

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLAIM REVIEW PROCEDURES

 

Claim for Benefits.  In the event that a Participant or Beneficiary is denied a
claim for benefits under this Plan, the Plan Administrator will, within a
reasonable period of time, but not later than ninety (90) days after its receipt
of the claim, provide the claimant a written statement, which shall be delivered
or mailed to the claimant by certified or registered mail to his last known
address, and which will contain the following:

 

(1)           the specific reason or reasons for the denial of benefits;

 

(2)           a specific reference to the pertinent provisions of the Plan upon
which the denial is based;

 

(3)           a description of any additional material or information that is
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and

 

(4)           an explanation of the review procedures and the time limits
applicable to such procedures, as provided below, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974 following an adverse benefit
determination on review.

 

In the event that the Plan Administrator determines that an extension is
necessary due to matters beyond the control of the Plan, the Plan Administrator
will provide the claimant with the written statement described above not later
than one hundred eighty (180) days after receipt of the claimant’s claim, but,
in that event, the Plan Administrator will furnish the claimant, within ninety
(90) days after its receipt of the claim, written notification of the extension
explaining the special circumstances requiring the extension and the date by
which the Plan Administrator expects to render a decision.

 

b.             Appeals.  Within sixty (60) days after receipt of a notice of a
denial of benefits as provided above, if the claimant disagrees with the denial
of benefits, the claimant or his

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

authorized representative may request, in writing, that the Plan Administrator
review his claim and may request to appear before the Plan Administrator for the
review. The claimant will be given the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits. 
The claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits, as provided in Department of Labor
regulations.  In conducting its review, the Plan Administrator will consider all
comments, documents, records, and other information relating to the claim
submitted by the claimant or his authorized representative, whether or not such
information was submitted or considered in the initial benefit determination.

 

Within a reasonable period of time, but not later than sixty (60) days after
receipt by the Plan Administrator of a written application for review of his
claim, the Plan Administrator will notify the claimant of its decision on review
by delivery or by certified or registered mail to his last known address;
provided, however, in the event that special circumstances require an extension
of time for processing such application, the Plan Administrator will so notify
the claimant of its decision not later than one hundred twenty (120) days after
receipt of such application, but, in that event, the Plan Administrator will
furnish the claimant, within sixty (60) days after its receipt of such
application, written notification of the extension explaining the special
circumstances requiring the extension and the date that it is anticipated that
its decision will be furnished. The decision of the Plan Administrator will be
in writing and will include the specific reasons for the decision presented in a
manner calculated to be understood by the claimant and will contain reference to
all relevant Plan provisions on which the decision was based, as well as a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and a statement of
the claimant’s right to bring an

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

action under Section 502(a) of the Employee Retirement Income Security Act of
1974.  The decision of the Plan Administrator will be final and conclusive.

 

Exhibit B - 3

--------------------------------------------------------------------------------